Citation Nr: 0827929	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis C.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a dorsal spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2007.  This matter was 
originally on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

By a private medical statement dated in November 2006, Dr. 
D.C.R. stated that the veteran's problems were focused on 
chronic hepatitis C and recurrent episodes of pancreatitis.  
Dr. D.C.R. also stated that the veteran underwent therapy 
with interferon for chronic hepatitis C and developed acute 
pancreatitis as one of the side effects of the medication.  
Dr. D.C.R. stated that it was his opinion that the problem 
with chronic recurrent pancreatitis is associated and 
complicated by therapy with interferon for his chronic 
hepatitis C.  As will be explained further in the remand 
portion of this decision, the Board finds that the 
aforementioned statement raises an inferred claim for 
entitlement to service connection for chronic pancreatitis as 
secondary to service-connected disability.  Thus, as in the 
April 2007 Remand, this issue is again referred to the RO for 
appropriate disposition.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire appeal period, the orthopedic manifestations 
of the veteran's service-connected dorsal spine disability 
included pain and flexion at most limited to 60 degrees but 
have not included severe limitation of motion of the lumbar 
spine, severe lumbosacral strain (with listing of the whole 
spine, marked limitation of forward bending in a standing 
position, positive Goldthwaite's sign, marked limitation of 
flexion in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion), forward flexion of the thoracolumbar spine 30 
degrees or less, or ankylosis.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
dorsal spine disability have not been met.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5292, 5295 (2002); Diagnostic Codes 
5235 to 5243 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's April 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records from 
Wade Park VAMC, scheduled the veteran's orthopedic 
examinations, and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's April 2007 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

With respect to increased rating claims, in order to satisfy 
the duty to notify provisions for an increased-compensation 
claim, VA must notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  If the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in July 2004 advised the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that his 
service-connected condition had gotten worse.  A letter dated 
in July 2005 advised him of how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not specifically 
advised that he needed to provide evidence demonstrating the 
effect that worsening has on the claimant's employment and 
daily life or of the Diagnostic Code criteria necessary for 
entitlement to a higher disability rating.  However, the 
Board concludes that this error was not prejudicial.  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In a 
statement from the veteran received in October 2004, the 
veteran explained how his back disability affected his life, 
including his employment.  In addition, in the appellant's 
post-remand brief received in July 2008, the veteran's 
representative noted the change in the spine regulations 
during the pendency of the appeal and specifically outlined 
Diagnostic Code 5295.  Further, the statement of the case 
(SOC) issued in December 2004 provided the contents of the 
Diagnostic Codes discussed herein.  Presuming that he read 
the documents pertinent to his claim, he has had actual 
knowledge of the contents of the Diagnostic Codes in 
question.  

Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In addition, although the May 2007 letter was not sent prior 
to initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional SSOC was provided to the veteran in September 
2007.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2007 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in January 2004 
and May 2007. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The May 2007 
VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the veteran's dorsal spine injury was 
granted in a June 1978 rating decision, and a 10 percent 
disability rating was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5295.  This hyphenated code is intended 
to show that the veteran's disability was rated analogously 
to lumbosacral strain, Diagnostic Code 5295.  See 38 C.F.R. § 
4.20 (2007) (an unlisted condition may be rated under a 
closely related disease or injury in which the functions 
affected, anatomical localization, and symptomatology are 
closely analogous); 38 C.F.R. § 4.27 (2007) (unlisted 
disabilities rated by analogy are coded first by the numbers 
of the most closely related body part and then "99").

In a November 2000 rating decision, the veteran's dorsal 
spine injury was evaluated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5292.  This 
hyphenated code is intended to show that the veteran's 
disability was rated analogously to limitation of lumbar 
spine motion, Diagnostic Code 5292.  

In August 2003, the veteran filed his claim for increased 
rating for his dorsal spine disability.  While the veteran's 
claim was pending, the criteria for evaluating spinal 
disabilities were amended, effective September 26, 2003.  See 
68 Fed. Reg. 51, 454-51, 458 (2003), respectively.  The 
current version of the revised criteria, which evaluate 
various types of spine disabilities, is found in 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007). 

Regulations in effect prior to September 26, 2003

Diagnostic Code 5292 provided that slight limitation of 
motion of the lumbar spine warranted a 10 percent rating, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent rating, and severe limitation of motion of the 
lumbar spine warranted a 40 percent rating.

Diagnostic Code 5295 provided that a 10 percent rating was 
warranted for a lumbosacral strain where there was 
characteristic pain on motion.  A 20 percent rating was 
warranted for a lumbosacral strain when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating was 
warranted for a severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion. 
  
Regulations in effect as of September 26, 2003

The diagnostic codes for rating diseases and injuries of the 
spine were re-designated as Diagnostic Codes 5235 to 5243 
(for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical 
strain; spinal stenosis; spondylolisthesis or segmental 
instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following apply:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2007).

Initially, the Board notes that orthopedic symptoms and 
neurologic symptoms have been evaluated separately.  In a 
September 2007 rating decision, the veteran was granted 
service connection for mild L5-S1 radiculopathy of the right 
and left lower extremities.  The Board also notes that 
service connection was also granted in that rating decision 
for residual scar.  Thus, the Board will address only the 
orthopedic manifestations of the veteran's dorsal spine 
disability.  In addition, as the RO has not granted service 
connection for intervertebral disc syndrome, the Board will 
not consider the rating criteria specific to that condition.      

As set forth above, in order for the veteran's dorsal spine 
disability to warrant an evaluation in excess of 20 percent, 
the evidence must show severe limitation of motion of the 
lumbar spine, severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion, forward flexion of the 
thoracolumbar spine 30 degrees or less, or ankylosis.  
However, these symptoms have clearly not been demonstrated by 
the record.  

At the January 2004 VA examination, the veteran complained of 
aching, soreness, pain and tenderness around the dorsal 
spine.  The veteran denied wearing a back brace or using a 
cane, crutches, or a walker.  Physical examination 
demonstrated tenderness and soreness over his entire dorsal 
spine and pain to palpation, muscle soreness and tenderness.  
There was no increased kyphosis or scoliosis.  Flexion was to 
75, and extension, lateral bending, and rotation was to 25 
degrees with pain at the extremes of motion.  The veteran was 
able to ambulate independently without aides or assistance 
and he could rise from his toes and heels.

At the May 2007 VA examination, the veteran complained of 
aching pain, soreness, tenderness, tiredness, and 
fatigability.  Physical examination demonstrated flexion to 
60 degrees, extension to zero degrees, lateral flexion to 10 
degrees and lateral rotation to 10 degrees with pain 
throughout the range of motion.  Repetitive use was noted to 
cause increasing symptomatology with no change noted on 
office examination and flare-ups periodically.   

As noted above, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Thus, the 
Board cannot find that the veteran had marked limitation of 
forward bending in standing position as he still retained 83 
percent of all motion in January 2004 and two-thirds of 
flexion in May 2007.  There has never been complete loss of 
lateral motion, only decreased motion.  

The Board also notes that the veteran's representative argues 
that there is moderate to severe disc space narrowing at the 
level of L5-S1.  However, loss of lateral motion is not shown 
and this required with narrowing or irregularity of joint 
space for a 40 percent evaluation under Diagnostic Code 5295.  
   
The Board has considered whether the veteran is entitled to a 
higher rating on the basis of functional loss due to pain 
pursuant to DeLuca, supra. However, there is no objective 
clinical indication he has symptoms causing functional 
limitation to a degree that would support an evaluation in 
excess of 20 percent.  

The Board notes that there is no evidence of record that any 
of the veteran's service-connected dorsal spine disability 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his dorsal spine disability.  Hence the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a dorsal spine injury is denied.




REMAND

At the December 2006 Videoconference hearing, the veteran 
testified that he had had 17 pancreatic attacks and had been 
hospitalized at Akron City Hospital, the latest being two 
months prior.  The record was held open for 60 days to enable 
the veteran to obtain the records from Akron City Hospital.  
Additional evidence was submitted including a letter dated in 
November 2006 from Dr. D.C.R. which stated that the veteran's 
symptoms included fatigue and recurrent episodes of abdominal 
pain with associated nausea and vomiting which had become 
less frequent but required hospitalization within 12 months.  
Dr. D.C.R. also stated that it was his opinion that the 
problem of chronic recurrent pancreatitis was associated and 
complicated by therapy with interferon for his chronic 
Hepatitis C.

As noted in the introduction, the Board finds that the there 
is an inferred claim for service connection for pancreatitis 
as secondary to service connected disability.  Because any 
development of this inferred claim may have an impact upon 
the veteran's claim for an increased evaluation for hepatitis 
C, the Board will defer action on the claim for an initial 
evaluation in excess of 10 percent for hepatitis C until the 
development is completed and the RO readjudicates this 
matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(when a determination on one issue could have a significant 
impact on the outcome of another issue, the issues are 
considered inextricably intertwined and VA is required to 
decide those issues together).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) are accomplished, 
the inferred intertwined issue of service 
connection for pancreatitis should be 
adjudicated and the issue of entitlement 
to an initial evaluation in excess of 10 
percent for hepatitis C should be 
readjudicated.  If the benefit sought is 
not granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


